Citation Nr: 1627150	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  08-20 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for coronary artery disease (CAD), status post coronary artery bypass grafting (CABG), to include as secondary to hypertension.

4. Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in February 2009.  A transcript of the hearing is of record.

In August 2009, the Board remanded the appeal for further development.

The Board observes that in January 2015, the Veteran, through his representative, timely appealed a March 2014 rating decision denying entitlement to service connection for a right forearm disability.  As the RO has acknowledged receipt of the NOD pursuant to an August 2015 letter and indicated that further action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized. As the record reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in this case. Therefore, that claim remains under the jurisdiction of the RO at this time.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of entitlement to service connection for hypertension, CAD, and a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a July 2001 rating decision, the RO denied the Veteran's claim of entitlement to service connection for hypertension.  The Veteran neither appealed this determination nor submitted new and material evidence within the one-year appeal period.

2. Evidence added to the record since the July 2001 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, in July 2001, the RO denied the Veteran's claim of entitlement to service connection for hypertension.  The Veteran was notified of this denial in a letter later that month but did not appeal the denial of hypertension, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Evidence received since the July 2001 denial incudes a September 2009 VA hypertension examination where the examiner indicated that the Veteran had "a history of headaches related to hypertension."  Service treatment records reveal multiple instances where the Veteran complained of headaches.  While the Veteran had previously claimed that his in-service headaches suggested hypertension, at the time of the prior July 2001 denial, there was no medical evidence pertaining to such a claim.  Considering the low threshold required for reopening, see Shade v. Shinseki, 24 Vet. App. 110, 117-118 (2010), and that, as discussed below, an addendum opinion is needed to adequately address this contention, the Board finds that this new evidence could reasonably substantiate the claim were the claim to be reopened.  Accordingly, the claim of entitlement to service connection for hypertension is reopened.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened.


REMAND

Regarding hypertension, as noted above, service treatment records reveal multiple instances where the Veteran complained of headaches, which he contends were symptomatic of hypertension.  In September 2009, the VA examiner opined that "hypertension did not begin in service [because] hypertension is defined as systolic blood pressure greater than 140 and diastolic blood pressure greater than 90 mm Hg [and] the Veteran's blood pressure never met those parameters."  While the September 2009 VA examiner noted a history of headaches related to hypertension, because the examiner failed to address the in-service complaints of headaches, the opinion is inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

In addition, the Veteran has claimed that his hypertension is secondary to medication taken in connection with his service-connected right ankle sprain.  In a July 2013 deferred rating decision, an individual, presumably a medical professional, handwrote that it was less likely as not that the Veteran's hypertension was secondary to his ankle condition medication.  There appears to be a rationale, but the handwriting is illegible.  A February 2014 supplemental statement of the case subsequently interpreted the opinion as saying that because the appellant had normal renal function, his hypertension was less likely as not secondary to medication taken to treat the right ankle sprain.  Even if the RO's interpretation is accurate, without more, it is unclear to the Board how renal function, hypertension and medication are interrelated.  A clarifying addendum opinion is therefore required.

As to the etiology of a sleep disorder, the September 2009 VA examiner opined that the Veteran's sleep apnea was "not related to the complaints treated in service [because] the Veteran's only complaints in service were related to a right ankle sprain, headache, and upper respiratory infection... [which] are not symptoms of sleep apnea."  In a June 2007 statement, the Veteran's wife attested to observing the Veteran snore loudly, stop breathing, and choke while sleeping for at least 39 years.  Similarly, at the February 2009 hearing, the Veteran reported that during service, his wife would tell him that when sleeping, he would stop breathing and wake up gasping for breath.  As the examiner failed to address these competent reports of symptoms potentially indicative of sleep apnea, the opinion inadequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.

As to CAD, while an examination and etiological opinion were requested, the September 2009 VA examiner failed to provide an opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1. Forward the entire claims file in electronic records to the examiner who prepared the September 2009 VA opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.  The examiner should provide an opinion as to each of the following:

(a) The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's hypertension is related to service, to include consideration of whether documented complaints of headaches during service were manifestations of hypertension.  The examiner should also indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's hypertension was caused or aggravated (permanently made worse) by any medications taken in connection with his service-connected right ankle sprain.

(b) The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's sleep apnea is related to service, to include the reported snoring, choking, gasping while sleeping during service.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

(c) The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's CAD is related to service.  If the examiner finds that hypertension manifested in service, or is related to service or is secondary to service-connected disability, the examiner should also indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's CAD was caused or aggravated (permanently made worse) by hypertension.  The examiner should also indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's CAD was caused or aggravated (permanently made worse) by medication taken for the service-connected ankle disability.

2. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

3. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


